                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 JEAN JACQUES,
       Plaintiff,

         v.                                                    No. 3:18-cv-00308 (JAM)

 DEPARTMENT OF CORRECTION, et al.,
      Defendants.


                 INITIAL REVIEW ORDER OF AMENDED COMPLAINT
                           PURSUANT TO 28 U.S.C. § 1915A

       Plaintiff Jean Jacques is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”), and he is currently incarcerated at Cheshire Correctional Institution. On

February 20, 2018, Jacques filed a complaint pro se and in forma pauperis under 42 U.S.C.

§ 1983 against the DOC and several correctional officials for alleged violations of Jacques’s

right to be free from cruel and unusual punishment under the Eighth Amendment. After my

initial review, I concluded that Jacques failed to state a plausible claim for relief under 28 U.S.C.

§ 1915A against any of the defendants and dismissed the complaint subject to amendment. See

Doc. #11 at 6; Jacques v. Dep't of Correction, 2018 WL 2390141 (D. Conn. 2018).

       Jacques has now filed an amended complaint, naming as defendants the DOC, Warden

Anthony Santiago, Captain Shabenas, Lieutenant Marston, Lieutenant Conger, and Officers

Ayala, Martin, Evans, Sposa, Quesnal, Colby, Montanari, and Reynoso. Doc. #14 at 1 (amended

complaint). All of the defendants are being sued in their individual and official capacities for

monetary, declaratory, and injunctive relief. Ibid. After initial review, I conclude that Jacques has

not alleged plausible claims for relief against any of the defendants in their official capacities,

nor has Jacques alleged a plausible First Amendment claim for relief against Marston. I will



                                                  1
therefore dismiss those claims. However, I conclude that Jacques does allege plausible Eighth

Amendment claims against all defendants in their individual capacities except for the Santiago

and the DOC, and I will therefore allow those claims to proceed.

                                           BACKGROUND

       The following facts are assumed to be true solely for purposes of my initial evaluation of

the adequacy of the allegations in the amended complaint. On July 13, 2015, Jacques was

incarcerated at Corrigan-Radgowski Correctional Center. Id. at 2, 4 (¶¶ 3, 18). He was suffering

from a head injury and was lying on his bed in the medical unit. Id. at 4 (¶ 18). He was scheduled

to be in court at 9:30 a.m., and was awoken by a loud banging on his cell door. Ibid. He stood up

from his bed and approached the door where he encountered Lieutenant Marston. Ibid. Marston

screamed that Jacques was refusing to go to court and told him to “get the hell away from the

door.” Ibid. Lieutenants Marston and Conger and Officers Martin, Ayala, Evans, Sposa, Colby,

Quesnal, Montanari, and Reynoso then entered Jacques’s cell. Ibid. Marston continued to yell at

Jacques and sprayed what Jacques describes as a chemical agent or pepper spray all over

Jacques’s body, causing Jacques to fall to the floor and hit his head. Ibid. Jacques alleges that the

officers then kicked and punched him. Ibid.

       While Jacques was on the floor, Evans pressed Jacques’s head against the floor and

punched him in his right eye. Id. at 5 (¶ 19). Montanari kicked him in the head. Id. (¶ 20).

Montanari and Reynoso then stomped on his bare feet with their heavy boots. Id. (¶ 21). Colby,

Sposa, Martin, Montanari, Quesnal, and Reynoso put their knees on Jacques’s back and told him

to stop resisting, even though Jacques had not been resisting any of them. Id. (¶ 22). Jacques

tried to open his eyes, but the pain from the chemical agent prevented him from doing so, and the

officers refused to let him wash the agent out of his eyes. Id. (¶ 23). The officers then lifted



                                                  2
Jacques, placed him in a wheelchair, and escorted him out of the medical unit in preparation for

court transport. Id. (¶ 24).

        Montanari and Reynoso brought Jacques to court. Id. (¶ 25). Because of the chemical

agent and injuries to his head, Jacques was unable to speak or open his eyes when Judge

Strackbein, who was presiding, addressed him, nor was he able to communicate with his attorney

or his Haitian interpreter. Ibid. Judge Strackbein noted for the court record that Jacques seemed

“unresponsive.” Id. at 6 (¶ 26). During the transport back from the courthouse to Corrigan,

Montanari and Reynoso turned up the heat in the transport, causing his skin and eyes to burn. See

id. (¶ 28). Jacques was still suffering from the injuries he suffered from the assault earlier that

day. Ibid.

        When he arrived back at Corrigan, Jacques was placed in segregation after a brief time in

the mental health unit. Id. (¶ 29). While in segregation, Jacques was denied a shower and

adequate hygiene products, including soap, shampoo, a toothbrush, toothpaste, and toilet paper.

Ibid. He was also denied his antibiotic and blood pressure medications. Ibid. The denial of these

products and services led Jacques to develop an infection in his mouth, which resulted in the loss

of two of his teeth. Id. at 6–7 (¶¶ 29–30). At one point, Jacques attempted to communicate with

Warden Santiago using hand gestures because he was still unable to speak. Id. at 7 (¶ 30).

Santiago told him that if he did not talk, he was “not gonna waste his time” with him. Ibid.

        Other Corrigan officials continued to deny Jacques necessary hygiene products. Ibid.

Jacques also alleges that he repeatedly requested a CAT scan, but that officials denied that

request as well. Id. (¶ 31). As a result of the assault on July 13 and the denial of adequate care

thereafter, Jacques suffered severe physical injuries, bruises to his face and body, migraine

headaches, dizziness, and emotional distress. Id. (¶ 32). Jacques names one or more defendants



                                                  3
in association with the assault in the medical unit, the transport to and from court, and his time in

segregation, but does not name any defendants associated with his treatment in the mental health

unit or with the denial of a CAT scan.

                                            DISCUSSION

       Pursuant to 28 U.S.C. § 1915A(a), the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir. 2010).

       In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation of

a pro se complaint, a pro se complaint may not survive dismissal if its factual allegations do not

meet the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378,

387 (2d Cir. 2015).

       Sovereign immunity

       Jacques lists the DOC as a defendant in the caption of his amended complaint. Doc. #14

at 1. As I stated in my prior initial review order, a state agency such as the DOC is not a person

subject to suit under 42 U.S.C. § 1983. See Doc. #11 at 4 (citing Will v. Mich. Dep’t of State



                                                  4
Police, 491 U.S. 58, 71 (1989) (state and state agencies not persons within meaning of § 1983)

and Torrence v. Pelkey, 164 F. Supp. 2d 264, 271 (D. Conn. 2001)). I will therefore dismiss any

claim against the DOC.

       I will also dismiss Jacques’s claims against the individual defendants in their official

capacities. While Jacques sues the individual defendants in both their personal and official

capacities, Doc. #14 at 1, the Eleventh Amendment prevents him from maintaining a suit for

money damages against state employees in their official capacities. See, e.g., Kentucky v.

Graham, 473 U.S. 159, 169 (1985). Jacques also cannot sue defendants for declaratory or

injunctive relief, because Jacques does not allege any facts that, if true, would constitute ongoing

unconstitutional conduct. A declaratory judgment is unavailable when it “could say no more than

that Connecticut had violated federal law in the past,” Ward v. Thomas, 207 F.3d 114, 119–20

(2d Cir. 2000), while a request for injunctive relief from a state agency or official is not

cognizable consistent with the Eleventh Amendment absent an allegation of an ongoing

constitutional violation. See, e.g., Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 254

(2011) (citing Ex parte Young, 209 U.S. 123 (1908)). Indeed, all of Jacques’s claims for

injunctive and declaratory relief are moot, because he is no longer confined at Corrigan, Doc.

#14 at 2 (¶ 3), where the alleged unconstitutional conduct occurred. See Salahuddin v. Goord,

467 F.3d 263, 272 (2d Cir. 2006) (“In this circuit, an inmate’s transfer from a prison facility

generally moots claims for declaratory and injunctive relief against officials of that facility.”).

Because Jacques may not sue defendants in their official capacities for damages, and because he

cannot state claims against defendants in their official capacities for declaratory or injunctive

relief, I will dismiss all claims against defendants in their official capacities. I will now review




                                                  5
Jacques’s constitutional claims against the named defendants in their individual capacities for

money damages.

         Eighth Amendment claim for excessive force

         Jacques first claims that Marston, Evans, Montanari, Reynoso, Colby, Sposa, Martin, and

Quesnal violated his Eighth Amendment protection against cruel and unusual punishment by

using excessive force against him on July 13, 2015.1 Doc. #14 at 8–9 (¶¶ 34–39). A claim

alleging the use of excessive force in violation of the Eighth Amendment claims requires a

plaintiff to prove both subjective and objective components. The subjective component focuses

on “the defendant’s motive for his conduct”; the objective component focuses “on the conduct’s

effect.” Wright v. Goord, 554 F.3d 255, 268 (2d Cir. 2009). In excessive force cases, the “core

judicial inquiry” is “whether force was applied in a good faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Wilkins v. Gaddy, 559 U.S. 34, 37 (per

curiam) (quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992) (internal quotation marks omitted)).

The use of excessive force against a prisoner can constitute cruel and unusual punishment

regardless of whether the inmate suffers serious injuries. See Hudson, 503 U.S. at 4; accord

Wilkins, 559 U.S. at 34, 36.


1
  Jacques alleges some facts to suggest that he was in pretrial custody rather than prison when the events described
in his amended complaint occurred. At the time of the events of the amended complaint, Jacques was at Corrigan-
Radgowski Correctional Center, which houses both pretrial detainees and prisoners. See Corrigan-Radgowski
Correctional Center, CONN. DEP’T CORR. (2018), https://portal.ct.gov/DOC/Facility/Corrigan-Radgowski-CC. He is
now incarcerated at Cheshire Correctional Institution, which houses sentenced offenders. See Cheshire Correctional
Institution, CONN. DEP’T CORR. (2018), https://portal.ct.gov/en/DOC/Facility/Cheshire-CI. In addition, the
Connecticut Department of Correction’s entry for Jacques’s inmate number indicates that he was only sentenced in
2016, while all the events in the complaint took place in 2015. See Inmate Information for #244760, CONN. DEP’T
CORR., http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=244760 (last visited Sept. 11, 2018). If
Jacques was, in fact, in pretrial custody, I construe his Eighth Amendment claims as requests for relief under the
Fourteenth Amendment’s Due Process Clause. See Graham v. Connor, 490 U.S. 386, 395 n.10 (“the due process
clause protects a pretrial detainee from the use of excessive force that amounts to punishment”); City of Revere v.
Mass. Gen. Hosp., 463 U.S. 239, 244 (1983) (same for medical conditions of confinement). “An unconvicted
detainee’s rights are at least as great as those of a convicted prisoner.” Weyant v. Okst, 101 F.3d 845, 856 (2d Cir.
1996). Consequently, to the extent that Jacques’s Eighth Amendment claims may proceed, so too may they proceed
if the Fourteenth Amendment ultimately applies.

                                                         6
          Jacques alleges that Marston, Conger, Evans, Montanari, Reynoso, Sposa, Martin, and

Quesnal all entered his cell, Marston sprayed him with pepper spray and caused him to fall and

hit his head on the floor, and that the officers then started kicking and punching him. Doc. #14 at

4 (¶ 18). Afterwards, Jacques alleges, the officers refused to let him wash off the spray. Id. at 5

(¶ 24).

          Jacques also alleges that individual correctional officers committed further acts of

misconduct. Jacques alleges that Evans pressed his head on the floor and punched him in the

right eye, causing him pain and swelling that lasted several days. Id. (¶ 19). Jacques alleges that

Montanari, Reynoso, Colby, Sposa, Martin, and Quesnal all put their knees on his back, causing

him severe pain. Id. (¶ 22). Jacques also alleges that Montanari and Reynoso stomped on and

injured his feet, id. (¶ 21), and after he was in a wheelchair and unresponsive in court, turned up

the heat on the transport from his court hearing back to Corrigan, causing his skin to burn en

route. Id. at 6 (¶ 28). Jacques alleges that he was not violent, and that he did not refuse to follow

instructions, did not break any rules, and did not act disruptively. Id. at 10 (¶ 42).

          Jacques has sufficiently alleged facts against each of the excessive force defendants that

indicate a malicious desire to cause harm rather than a good faith effort to maintain discipline.

Wilkins, 559 U.S. at 37. Jacques alleges facts that, if true, show that each of the defendants either

initiated or continued the assault on him without any need for force to restrain him, that

defendants denied him the opportunity to wash off the pepper spray and prolonged his pain, and

that Montanari and Reynoso continued to inflict pain on him even after he was already injured

and restricted in his mobility. Jacques therefore states a plausible claim for the use of excessive

force in violation of the Eighth Amendment against Marston, Conger, Evans, Montanari,

Reynoso, Colby, Sposa, Martin, and Quesnal. See also Figueroa v. Mazza, 825 F.3d 89, 106 (2d



                                                   7
Cir. 2016) (liability for failure to intervene if officer observes the use of excessive force and has

sufficient time to prevent it).

        Supervisory liability excessive force claim against Shabenas

        Jacques appears to sue Shabenas on the grounds that he was Marston’s supervisor, but

failed to protect him from Marston’s assault. See id. at 9–10 (¶ 41). He alleges that Shabenas

knew about the assault because Marston told him. Ibid. He also alleges that Shabenas “threatened

to beat [him]” and failed to intervene to prevent the assault. Ibid.

        Liability for supervisory officials under 42 U.S.C. § 1983 cannot be premised on a theory

of respondeat superior, and instead requires the personal involvement of each individual held

liable. Raspardo v. Carlone, 770 F.3d 97, 116 (2d Cir. 2014). The Second Circuit has held that

“[t]he personal involvement of a supervisory defendant may be shown by evidence that . . . the

defendant was grossly negligent in supervising subordinates who committed the wrongful acts,

or…the defendant exhibited deliberate indifference to the rights of [the plaintiff] by failing to act

on information indicating that unconstitutional acts were occurring.” Id. (quoting Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). In addition, there must be proximate causation

between a supervisor’s actions and the harm a subordinate inflicted. Id. (citing Poe v. Leonard,

282 F.3d 123, 134 (2d Cir. 2002)). It is not clear from the amended complaint when Marston told

Shabenas about the assault, and therefore whether Shabenas had the opportunity to act on

information that the assault was occurring and prevent it. At this stage, however, I will construe

Jacques’s allegations liberally, and permit the Eighth Amendment supervisory liability claim for

excessive force to proceed against Shabenas.

        Supervisory liability excessive force claims against Conger, Marston, and Santiago




                                                  8
          Jacques names Conger and Marston in connection with “illegal action, failing to correct

that misconduct, and encouraging the continuation of the misconduct.” Doc. # 14 at 9 (¶ 40). The

same paragraph naming Conger and Marston suddenly changes focus to Santiago, leaving it

unclear what exactly Jacques means to allege against Conger and Marston. Nonetheless, the

language of “failing to correct” and “encouraging the continuation” of misconduct, ibid., as well

the fact that Conger and Marston were Lieutenants and therefore outranked the correctional

officer defendants who also assaulted Jacques, id. at 2–4 (¶¶ 6–15), allows me to infer that

Jacques is as attempting to make out a claim of supervisory liability against Conger and Marston.

          Jacques alleges that Conger and Marston were present at the assault in his cell, and thus

were aware that the correctional officer defendants were assaulting him. Id. at 4 (¶ 18). He

further alleges that rather than stopping the correctional officers, Marston initiated and Conger

joined in the assault. Ibid. Conger and Marston’s alleged lack of supervision constitutes

proximate cause for the injuries inflicted by officers that Conger and Marston could have

stopped. As such, to the extent that Jacques alleges that Conger and Marston are liable as

supervisors for injuries their subordinates inflicted, such a claim may proceed. Because Jacques

has not alleged any knowledge by Marston and Conger of Montanari’s and Reynoso’s conduct

during his trip to court and return, I will dismiss any claim of supervisory liability based on those

events.

          Jacques names Santiago in the same paragraph, and accuses Santiago of violating his

Eighth Amendment rights. However, because Jacques does not allege that at any point Santiago

was aware of the assault or treatment of him outside of his time in segregation, I cannot construe

his amended complaint as stating a plausible claim for relief against Santiago on a theory of

supervisory liability. I will therefore dismiss any claim against Santiago on such grounds.



                                                   9
       Deliberate indifference claim against Santiago and as to
       mental health unit and segregation

       Although Warden Santiago was not involved in the assault or the transport incident,

Jacques alleges that while he was in segregation, he tried to engage in non-verbal communication

with Santiago regarding the conditions to which he was exposed there. Id. at 7 (¶ 30). Jacques

alleges that Santiago nonetheless dismissed him, stating that “if Jacques can’t talk,” he was “not

gonna waste his time” with him. Ibid. This single passing encounter does not sufficiently allege

enough facts to support a plausible claim for deliberate indifference in violation of the Eighth

Amendment by Warden Santiago. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       Jacques otherwise alleges that he was placed in the mental health unit without clothing

and then in segregation for 30 days where he was subject to very severe conditions. Doc. #14 at

6–7 (¶¶ 29–30). Although these conditions might rise to the level of an Eighth Amendment

violation, the complaint fails altogether to allege facts identifying any individual defendant who

was responsible for Jacques’s assignment to the mental health unit and segregation and for the

deprivation of his rights while he was there. Accordingly, the Court dismisses the complaint

insofar as it alleges claims of deliberate indifference while Jacques was in the mental health unit

or in segregation.

       First Amendment retaliation claim against Marston

       Jacques alleges that Marston “is” retaliating against him by threatening him with violence

for seeking redress in some unspecified way through the prison grievance system. Doc. #14 at 10

(¶ 43). The basic requirements for a constitutional retaliation claim are that a plaintiff engaged in

speech or other conduct protected under the Constitution and that the defendant in turn took

adverse action against the plaintiff because of the constitutionally protected speech or activity.

See Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir. 2015). Courts treat prisoner retaliation claims

                                                 10
“with skepticism and particular care, because virtually any adverse action taken against a

prisoner by a prison official—even those otherwise not rising to the level of a constitutional

violation—can be characterized as a constitutionally proscribed retaliatory act.” Dorsey v.

Fisher, 468 F. App’x 25, 27 (2d Cir. 2012) (citation omitted). Other than a bare allegation of

threats of physical violence, Jacques has not alleged any facts that could support a claim of

retaliation. Moreover, the bare allegation of retaliation in the present tense is in tension with

Jacques’s claim that he no longer housed at Corrigan. See Doc. #14 at 2, 10 (¶¶ 3, 43). Thus,

Jacques does not state a plausible First Amendment retaliation claim for relief, and I will

accordingly dismiss the claim.

                                            CONCLUSION

       In accordance with the foregoing analysis, I enter the following orders:

       (1)     Jacques’s Eighth Amendment excessive force claims may proceed against

Marston, Conger, Ayala, Martin, Evans, Sposa, Quesnal, Colby, Montanari, and Reynoso in their

individual capacities for damages. His Eighth Amendment excessive force claims on a theory of

supervisory liability may proceed against Shabenas, Marston, and Conger in their individual

capacities for damages. His remaining claims against these above-named defendants are

dismissed, as well as his claim against Santiago and his claim against the Department of

Correction.

       (2)     The Clerk shall verify the current work addresses of Marston, Conger, Ayala,

Martin, Evans, Sposa, Quesnal, Colby, Montanari, Shabenas, and Reynoso with the DOC Office

of Legal Affairs, mail a waiver of service of process request packet containing the amended

complaint (Doc. #14) to those defendants at the confirmed addresses within twenty-one (21)

days of this Order, and report to the Court on the status of the waiver requests on the thirty-fifth



                                                  11
(35) day after mailing. If any defendant fails to return the waiver request, the Clerk shall make

arrangements for in-person service by the U.S. Marshals Service on him/her, and he/she shall be

required to pay the costs of such service in accordance with Federal Rule of Civil Procedure

4(d).

        (3)     Defendants shall file their response to the amended complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of

service of summons forms are mailed to them. If defendants choose to file an answer, they shall

admit or deny the allegations and respond to the cognizable claims recited above. They may also

include any and all additional defenses permitted by the Federal Rules.

        (4)     Discovery, pursuant to Federal Rules of Civil Procedure 26–37, shall be

completed by April 28, 2019. Discovery requests need not be filed with the Court.

        (5)     All motions for summary judgment shall be filed by May 28, 2019.

        (6)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

        (7)     If plaintiff changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that plaintiff MUST notify the court. Failure to do so can result in

the dismissal of the case. Plaintiff must give notice of a new address even if he is incarcerated.

Plaintiff should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not enough to

just put the new address on a letter without indicating that it is a new address. If plaintiff has

more than one pending case, he should indicate all of the case numbers in the notification of

change of address. Plaintiff should also notify defendants or defense counsel of his new address.

        It is so ordered.



                                                  12
Dated at New Haven this 30th day of October, 2018.


                                          /s/Jeffrey Alker Meyer
                                          Jeffrey Alker Meyer
                                          United States District Judge




                                     13
